Citation Nr: 0811196	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-33 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for a cervical spine 
disorder. 

3.  Entitlement to service connection for right shoulder 
impingement syndrome. 

4.  Entitlement to service connection for a right upper 
extremity disorder. 

5.  Entitlement to service connection for a left hand 
disorder.  

6.  Entitlement to an initial compensable rating for 
bilateral plantar fasciitis.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to September 
1998. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and a noncompensable rating for bilateral 
plantar fasciitis; and that denied service connection for a 
low back disorder, a cervical spine disorder, right shoulder 
impingement syndrome, and a right upper extremity disorder.  
The appeal also comes before the Board from an October 2004 
rating decision that denied service connection for a left 
hand disorder.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

The veteran served as a U.S. Navy supply officer, retiring at 
the rank of Lieutenant Commander.  He contends that his 
lumbar and cervical spine disorders first manifested in 
service or within the applicable presumptive period after 
service.  He contends that neurological deficits of the right 
shoulder, right elbow and hand, and left hand first 
manifested in service or are secondary to spinal disorders.  
He contends that his bilateral plantar fasciitis is more 
severe than is contemplated by a noncompensable rating and 
that the condition has increased in severity following the 
June 2004 VA examination.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110 (West 
2002): 38 C.F.R. § 3.303(2007).
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a) (1) (West 2002); 38 C.F.R. § 3.307(a) (3) (2007); see 
38 U.S.C.A. § 1101(3) (West 2002) and 38 C.F.R. § 3.309(a) 
(2007) (listing applicable chronic diseases, including 
arthritis and organic diseases of the nervous system).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2007). 

In correspondence dated in July 2004, the veteran stated that 
he experienced a fall from a ladder that injured his spine, 
and that he had chronic symptoms of spinal discomfort, and 
pain or numbness in his right shoulder and hands in service.  
He provided a list of service medical record entries that he 
contends showed treatment for the symptoms.  However, no 
chronic spinal or central nervous system abnormalities were 
noted on any periodic physical examination.  In a July 1998 
retirement examination the veteran denied any recurrent back 
pain, and the examiner found no spinal abnormalities.  The 
veteran did report right arm and hand numbness; however, the 
examiner made no clinical findings or diagnoses.  The veteran 
retired in September 1998. 

In May 1999 and June 1999 within one year of discharge, a 
private chiropractor noted the veteran's reports of mid-back 
pain.  He noted normal ranges of motion of the upper dorsal 
area and neck but with pain on motion and palpation in these 
regions of the spine.  The chiropractor diagnosed cervical 
facet joint fixation and swelling and thoracic aberrant 
motion.  He recommended conservative treatment "...to minimize 
the possibility of any permanent residuals..."  Records of 
chiropractic treatment through May 2000 showed continued back 
and neck pain, point tenderness, and abnormal joint function 
of the cervical and lumbosacral motor units.  There is no 
record from this provider that mentions numbness of the 
extremities. 

In correspondence in January 2005, a different private 
chiropractor and a private physician stated that the veteran 
was diagnosed with degenerative disc disease of the lower, 
middle, and cervical regions of the spine and indicated that 
muscle and nerve disorders of the shoulder, hands, and feet 
were secondary to the spinal disease.  They referred without 
comment to attached excerpts from the service medical 
records.  

In correspondence in March 2006, a private neurologist stated 
that he diagnosed mild to moderate cervical and lumbar 
radiculopathy and carpal tunnel syndrome and that a diagnosis 
of peripheral neuropathy could not be excluded.  He stated 
that these were longstanding disorders.  He further stated 
that he had reviewed the veteran's service medical records 
and that "... it is at least as likely as not or at least 
possible that his current conditions are related to or were 
aggravated during his service."  The neurologist did not 
cite specific service medical record entries or provide any 
clinical rationale.  

No VA examination has been provided for disorders of the 
spine or of the central and peripheral nervous systems.  

VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold.  McLendon, 20 Vet. App. at 83.

Here, there is competent medical evidence of current spinal 
and nervous system disabilities, lay and medical evidence of 
contended injuries and symptoms in service, and lay and 
medical evidence that suggests a relationship of the 
disorders to service.  However, the Board concludes that the 
competent medical evidence of record is insufficient to 
decide the claim.  Accordingly, a VA examination is 
warranted.  
  
Finally, the veteran seeks an initial compensable rating for 
service-connected bilateral plantar fasciitis with residuals 
of the surgical removal of bone spurs.  In January 2005, a 
private chiropractor and physician attributed the veteran's 
extreme, burning foot pain and limitation of walking to 
neuritis secondary to spinal disorders.  They also indicated 
that scar tissue from the plantar surgery inhibited nerve 
conductivity.  However, nerve conduction studies obtained in 
December 2004 and attached to their report showed no 
abnormalities.  As medical evidence suggests that that the 
service-connected residuals of plantar surgery are 
intertwined to an extent with the spinal and nerve disorders 
that are at issue, the Board must seek additional medical 
assessment of the veteran's current foot discomfort.  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination of his cervical and lumbar 
spine and neurological symptoms of the 
upper and lower extremities.  The 
examination should specifically include 
evaluation of the veteran's right 
shoulder impingement, right upper 
extremity disorder, left hand disorder, 
and bilateral foot disorders by an 
appropriately qualified VA examiner.  
Request that the examiner review the 
claims file and note review of the claims 
file in the examination report.  All 
appropriate diagnostic tests should be 
conducted.  Request that the examiner 
provide:

a. An evaluation of the veteran's spinal 
disorders and an opinion and rationale 
whether any spinal or muscle disability 
found is at least as likely as not (50 
percent or greater probability) related 
to treatment in service, an injury in 
service or any other aspect of service.

b. An evaluation of the veteran's right 
upper extremity and an opinion and 
rationale whether any disability/symptoms 
found are related to or caused by a 
cervical spine disorder, a neurological 
disorder, or impingement of the right 
shoulder, if shoulder impingement is 
found upon physical examination.  

c. An evaluation of the veteran's left 
hand should also be conducted and all 
diagnoses and symptoms identified should 
be set forth in the examination report, 
as well as the etiology of any 
condition(s) found.

d. An evaluation of the veteran's current 
bilateral plantar fasciitis and residuals 
of surgery for bone spurs.  The examiner 
should specifically set forth all 
symptoms and disorders of the feet and 
then opine as to which symptoms are 
caused by the service-connected 
disability.  If the examiner cannot 
dissociate symptomatology, this should be 
set forth in the examination report.  The 
examiner should also provide an opinion 
as to whether any symptoms found are 
related to a neurological or spinal 
disorder.   

2.  Then, readjudicate the claim for 
service connection for a low back and 
cervical spine disorder, right shoulder 
impingement, right upper extremity 
disorder, left hand disorder and for an 
initial compensable rating for bilateral 
plantar fasciitis and residuals of 
surgery for bone spurs.  If any decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

